METHOD FOR PREPARING IRON NITRATE OXYHYDROXIDE, CATHODE CONTAINING IRON NITRATE OXYHYDROXIDE PREPARED THEREBY FOR LITHIUM SECONDARY BATTERY, AND LITHIUM SECONDARY BATTERY COMPRISING SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 5/24/2022:
Claim 8 has been amended; claim 10 has been canceled. No new matter has been entered.
Previous rejection under 35 USC 102(a)(1) has been withdrawn due to amendment.

Reasons for Allowance
Claims 1-9 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 8 was rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Silva et al. (NanoSpain2008, pp 1-2)
Claims 1-7 and 9-14 were considered to contain allowable subject matter in previous Office action. Applicant has amended independent claim 8 to include the limitations of objected-to allowable claim 10, thereby automatically placing independent claim 8 into condition for allowance, along with any dependent claims thereon.
As such, the rejection under 35 USC 102(a)(1) has been withdrawn and claims 1-9 and 11-14 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729